16-1376-cv
Bouveng v. NYG Capital LLC

                        UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 26th day of April, two thousand seventeen.

PRESENT:       AMALYA L. KEARSE,
               GUIDO CALABRESI,
               JOSÉ A. CABRANES,
                            Circuit Judges.


HANNA BOUVENG,

                       Plaintiff-Appellee,                        16-1376-cv

                       v.

NYG CAPITAL LLC, DOING BUSINESS AS NEW YORK
GLOBAL GROUP, INC. DOING BUSINESS AS FNL
MEDIA LLC, BENJAMIN WEY, FNL MEDIA LLC

                       Defendants-Appellants.



FOR PLAINTIFF-APPELLEE:                                PERRY FALLICK (Benedict P. Morelli on the
                                                       brief), Morelli Law Firm, New York, NY.

FOR DEFENDANTS-APPELLANTS:                              GLENN COLTON, Dentons US LLP, New
                                                        York, NY.

     Appeal from the judgment of the United States District Court for the Southern District of
New York (Paul G. Gardephe, Judge).

                                                1
     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the appeal is DISMISSED for lack of jurisdiction.

         Defendants-appellants NYG Capital LLC, Benjamin Wey, FNL Media LLC (collectively,
“Defendants”) appeal the May 10, 2016 amended judgment of the district court, denying their
motion for judgment as a matter of law and for a new trial as to liability and granting in part their
motion for remittitur as to damage awards.1 On appeal, they argue that we should vacate the district
court’s judgment and order a new trial on defamation, or alternatively remit the damages awarded to
a level more consistent with First Amendment and Due Process requirements, in addition to
granting relief on a number of additional alleged errors. We assume the parties’ familiarity with the
underlying facts, procedural history of the case, and issues on appeal.

         We need not reach the merits of this appeal because the amended judgment is not final. The
Plaintiff’s breach of contract claim remains pending before the district court. Under Federal Rule of
Civil Procedure 54(b), when any claim for relief is pending before the district court, a judgment is
not deemed final unless, with due consideration for the “historic federal policy against piecemeal
appeals,” Curtiss-Wright Corp. v. General Electric Co., 446 U.S. 1, 8 (1980) (internal quotation marks
omitted), the district court certifies the amended judgment as final, accompanied by an explanation
of why there is “no just reason for delay” of appellate review. Fed. R. Civ. P. 54(b); see also HBE
Leasing Corp. v. Frank, 48 F.3d 623, 632 (2d Cir. 1995) (holding that order that did not resolve all the
claims in the action was interlocutory and was not appealable because there was no Rule 54(b)
certification). Here, appropriate certification has neither been sought nor issued. Accordingly, we
lack jurisdiction to hear this appeal.

        For the foregoing reasons, we DISMISS this appeal for lack of jurisdiction.


                                                              FOR THE COURT:
                                                              Catherine O’Hagan Wolfe, Clerk




        1  Plaintiff-appellee Hanna Bouveng brought an action alleging claims of: (1) quid pro quo sexual
harassment under the New York State Human Rights Law (“NYSHRL”) and New York City Human Rights
Law (“NYCHRL”); (2) retaliation under the NYSHRL and NYCHRL; (3) defamation; and (4) assault and
battery. After a ten-day trial, a jury returned a verdict in favor of the Plaintiff on all claims except the assault
and battery claims. The jury awarded over $18 million in compensatory and punitive damages to the Plaintiff.
The Defendants moved for remittitur concerning the damages award, and the district court granted it in part.
On April 11, 2016, Bouveng accepted the remittitur and an amended judgment totaling approximately $5.7
million in damages was entered on May 10, 2016.

                                                         2